Claims 1-7 and 9-22 are currently pending with claim 8 being cancelled.
The 112 rejection is maintained. 
The rejection over Hannig in view of Shaw has been withdrawn in view of the present amendment and response.  Hannig does not disclose a flame-retardant layer applied to a flexible foam material using an adhesion agent comprising a water-based binder, water and surfactant.  
The rejection over Crawford in view of Peterson I (US 2013/029644) has been withdrawn in view of the present amendment and response.  Crawford does not disclose a surface-fused layer applied to a flexible foam material using an adhesion agent comprising a water-based binder, water and surfactant.  
The rejection over Barone in view of Bruchertseifer and Peterson II (US 2,917,476) has been maintained.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-13 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 17, it is not clear as to what is meant by “the expandable graphite layer does not significantly change the porosity of the foam body”.  Is the porosity referred to an open cell structure or a closed cell structure of the foam body?  Does Applicant want to convey that the expandable graphite layer does not fill in or close the open cells of the foam body so that the expandable graphite layer does not significantly change the porosity of the foam body? Appropriate correction is required. 
As to claims 16 and 17, each claim is rendered indefinite because it is unclear whether a water-based binder and at least one water-based binder are the same or different from each other.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,097,011 to Barone et al. (hereinafter “Barone”) in view of US 2014/0141161 to Bruchertseifer (hereinafter “Bruchertseifer”) and US 2,917,476 to Peterson et al. (hereinafter “Peterson II”). 
Barone discloses a heat and fire-resistant plastic foam comprising a foam substrate and an intumescent layer provided on at least one surface of the foam substrate (abstract).  The foam substrate comprises a polyurethane foam having an open cell or a closed cell structure (column 4, lines 5-10).  The intumescent layer comprises an intumescent catalyst, a carbonific, a blowing agent, expandable graphite, a water-based binder and a surfactant (abstract, column 7, lines 10-30).  The intumescent layer includes 1 to 50 wt% of the water-based binder, 0.1 to 20 wt% of expandable graphite, and 0.4 wt% of the surfactant (column 6, lines 65-67; column 7, lines 20-40; and table 1).  A combination of the water-based binder and the surfactant reads on the claimed adhesion agent.  The expandable graphite has an average particle size of 0.1 to 5000 microns (column 6, lines 55-60).  The intumescent layer also contains 5.7 wt% of titanium dioxide (table 1).   The intumescent coating has a thickness of 1 to 100 mil or 0.0254 to 2.54 mm (column 7, lines 45-50). In particular, the intumescent coating has a thickness of 16 mil or 0.4 mm (column 9, lines 40-45).  It appears that a coating weight is dictated by a thickness; therefore, the examiner takes the position that the coating weight of the intumescent layer of from 10 to 25000 g/m2 would be present as the thickness is within the claimed range.  
Barone does not explicitly disclose the foam substrate comprising a flexible polyurethane foam and the intumescent layer comprising a plasticizer wherein the intumescent layer does not significantly change the porosity of the porosity of the foam substrate.  
Bruchertseifer, however, discloses an elastomeric polyurethane coating composition applied to a substrate by spraying to protect and improve flame retardant properties of the substrate (abstract).  The substrate is a flexible polyurethane foam or a rigid polyurethane foam (paragraph 8).  The elastomeric polyurethane coating composition comprises an A side comprising an isocynate prepolymer, a B side comprising an aromatic polyester polyol and red phosphorous dispersed therein (paragraph 9).  The A side and B side are mixed together and reacted to form a sprayable elastomeric polyurethane coating.  The elastomeric polyurethane coating also contains 12.3 wt% expanded graphite with a particle size ranging from 0.3 to 1.0 mm (table 2 and paragraph 31).  The elastomeric polyurethane coating has thickness ranging from 0.01 to 10 mm (paragraph 41).  The elastomeric polyurethane coating further comprises titanium dioxide pigment and calcium carbonate filler (paragraphs 39 and 40).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a flexible polyurethane foam for the foam substrate because the flexible and rigid polyurethane foam materials have been shown in the art to be recognized equivalent foam substrates usable with the intumescent coating and the selection of these known equivalents to be used as foam substrates usable with the intumescent layer will be within the level of the ordinary skill in the art.  
Peterson II, however, discloses an intumescent coating composition comprising 40-60 wt% of an aqueous dispersion consisting of intumescent solids, a latex and a plasticizer (column 1, lines 65-70).  The intumescent coating includes 15-30 wt% latex, and 5-50 wt% of a plasticizer (column 2, lines 45-50; column 3, lines 45-50).  The plasticizer comprises diphenyl phthalate (column 4, lines 55-60).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plasticizer disclosed in Peterson II in the intumescent layer of Barone in an amount in the range instantly claimed motivated by the desire to promote handling and processing of the material.
It appears that the intumescent meets all structural limitations and chemistry required by the claims. The intumescent layer is applied on the foam substrate by spraying.  This is the same approach disclosed in Applicant’s disclosure.  The intumescent layer has a thickness within the range disclosed in the specification of the claimed invention.  The resulting intumescent layer is made of the same composition as the expandable graphite layer.  The intumescent layer includes 1 to 50 wt% of the water-based binder, 0.1 to 20 wt% of expandable graphite, 0.4 wt% of the surfactant and a plasticizer.  A combination of the water-based binder and the surfactant reads on the claimed adhesion agent.  The expandable graphite has an average particle size of 0.1 to 5000 microns within the claimed range.  
Therefore, the examiner takes the position that intumescent layer would not significantly change the porosity or the open cell structure of the foam substrate as like material has like property.  
Additionally, the foam substrate of Barone comprises a closed cell structure.  The intumescent layer would not significantly change the porosity of the foam substrate because the closed cells remained closed upon application of the intumescent layer.  
As to claim 21, Barone discloses that the intumescent layer comprises a blowing agent to provide the means for expansion of the carbon char to form an insulating cellular structure (column 6, lines 5-10).  The expandable graphite is composed of stacks of parallel layers of carbon atoms.  When the intumescent layer is exposed to a flame or heat source, the parallel layers of the carbon atoms are forced apart by the gas to form a low density, non-combustible, thermally insulating material (column 6, lines 45-50).  When the blowing agent gives off a gas, the blowing agent removes the energy from the surface and cools the substrate.   The insulating cellular structure of the intumescent layer should have an open cell structure so that the gas released from the blowing agent can pass through the open cell structure to the surface of the substrate, thereby cooling the substrate and protecting the substrate from heat and fire.   
As to claim 22, as shown in Barone’s table 1, the intumescent coating formulation is free of phosphorous. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Barone in view of Bruchertseifer and Peterson II as applied to claim 1 above, and further in view of US 2010/0087115 to Davis et al. (hereinafter “David”).  
None of Barone, Bruchertseifer and Peterson II disclose the intumescent layer comprising a phase change material (PCM).  
Davis, however, discloses a flame-retardant coating comprising a microcapsule of PCM (abstract and paragraph 43). The microcapsule of PCM comprises a core comprising a PCM and a wall material encapsulating the core.  Davis teaches that a flame-retardant material is applied to the wall material and the PCM having a boiling point of about 300oC or greater to provide improved fire resistance (paragraph 8).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a microcapsule of PCM disclosed in Davis in the intumescent layer disclosed in Barone motivated by the desire to enhance flame retardant properties of the elastomeric flame-retardant polyurethane coating layer.


Response to Arguments
Applicant alleges that Barone fails to disclose an intumescent coating layer which does not significantly change the porosity of the foam substrate.  The examiner respectfully disagrees.  
It appears that the intumescent meets all structural limitations and chemistry required by the claims. The intumescent layer is applied on the foam substrate by spraying.  This is the same approach disclosed in Applicant’s disclosure.  The intumescent layer has a thickness within the range disclosed in the specification of the claimed invention.  The resulting intumescent layer is made of the same composition as the expandable graphite layer.  The intumescent layer includes 1 to 50 wt% of the water-based binder, 0.1 to 20 wt% of expandable graphite, 0.4 wt% of the surfactant and a plasticizer.  A combination of the water-based binder and the surfactant reads on the claimed adhesion agent.  The expandable graphite has an average particle size of 0.1 to 5000 microns within the claimed range.  
Therefore, the examiner takes the position that intumescent layer would not significantly change the porosity or the open cell structure of the foam substrate as like material has like property.  
Additionally, the foam substrate of Barone comprises a closed cell structure.  The intumescent layer would not significantly change the porosity of the foam substrate because the closed cells remained closed upon application of the intumescent layer.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788